 1   MICHAEL L. BECKER, ESQ.
     Nevada Bar No. 8765
 2   MICHAEL V. CASTILLO, ESQ.
 3   Nevada Bar No. 11531
     LAS VEGAS DEFENSE GROUP, LLC
 4   2970 W. Sahara Avenue
     Las Vegas, NV 89102
 5   (702) 333-3673- Telephone
 6   (702) 974-0524- Fax
     Attorneys for Defendant
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00414-VCF
11
                    Plaintiff,                          STIPULATION TO AMEND COUNT
12
                                                        ONE TO NEGLIGENT OPERATION
            v.
13                                                      OF A VESSEL
     TIMOTHY SCOTT MILLER,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Rachel Kent,
17
     Assistant United States Attorney, counsel for the United States of America, and Michael V.
18
     Castillo, counsel for Defendant Timothy Scott Miller that the Government hereby moves to
19
     amend Count 1 (Operating a Vehicle While Under the Influence of Alcohol, a violation of Title
20
     36 C.F.R. §3.10 (10)(a)(1)) to a charge of Negligent Operation of a Vessel, a violation of 36
21
     CFR §3.8 (b)(8).
22
            IT IS FURTHER STIPULATED AND AGREED, by and between the parties that the
23
     status check date of Thursday June 10, 2021 at 1:30 p.m. be vacated as the Defendant has
24
     satisfactorily completed all outstanding requirements on p. 2-3 of the guilty plea agreement of
25
     December 16, 2020.
26
 1         DATED this 8th day of June, 2021.
 2   United States Attorney

 3     /s/ Rachel Kent
     By_____________________________               By_Michael V. Castiilo_____________
 4   RACHEL KENT                                   MICHAEL V. CASTILLO
     Assistant United States Attorney              Counsel for BRADLEY SLAGLE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                               2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00414-VCF
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     TIMOTHY SCOTT MILLER,
 7
                    Defendant.
 8
 9
            Based on the pending Stipulation of counsel, and good cause appearing, IT IS
10
     THEREFORE ORDERED that Count 1 (Operating a Vehicle While Under the Influence of
11
     Alcohol, a violation of Title 36 C.F.R. §3.10 (10)(a)(1)) be amended to a charge of Negligent
12
     Operation of a Vessel, a violation of 36 CFR §3.8 (b)(8).
13
            IT IS FURTHER ORDERED that the status check date of Thursday June 10, 2021 at
14
     1:30 p.m. be vacated as the Defendant has satisfactorily completed all outstanding requirements
15
     on p. 2-3 of the guilty plea agreement of December 16, 2020.
16
            DATED this 8th day of June, 2021.
17
18
                                                  UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
                                                     3
